IN THE COURT OF CRIMINAL APPEALS
OF TEXAS

 



NO. WR-78,970-01


EX PARTE CHARLES PAUL RICKMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02-0170X IN THE 71ST DISTRICT COURT

FROM HARRISON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
robbery and was sentenced to twenty years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  We remanded this application to the trial court for findings of fact and conclusions of law.
	The trial court has determined that Applicant pled guilty pursuant to an agreement that this
sentence would run concurrently with a federal sentence.  The federal judgment requires the federal
sentence to begin when the state sentence expires.  Applicant is entitled to relief.  Ex parte Huerta,
692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 02-0170X in the 71st District Court of
Harrison County is set aside, and Applicant is remanded to the custody of the Sheriff of Harrison
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 8, 2013
Do not publish